                          U.S. DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

 DEON DAVIS, #B40639,

                        Plaintiff,
                                                       Case Number 3:18-cv-01945-NJR-RJD
 v.
                                                       Judge Nancy J. Rosenstengel
 JOHN DOE, DR. BUTALID, NURSE
                                                       Magistrate Judge Reona J. Daly
 PRACTITIONER MOLDENHAUER, and
 JACQUELINE LASHBROOK,

                        Defendants.

                         HIPAA QUALIFIED PROTECTIVE ORDER

       THIS CAUSE COMES ON TO BE HEARD on the Motion (Doc. 27) of Defendants

MICHAEL MOLDENHAUER and ALBERTO BUTALID, M.D., for a HIPAA Qualified

Protective Order. The Court finds that good cause exists for the entry of a HIPAA Qualified

Protective Order to prevent the unauthorized disclosure and direct the use of protected health

information during the course of this litigation. Accordingly, the motion is GRANTED and IT

IS HEREBY ORDERED:

       1.      The Court orders that the Plaintiff’s medical records shall be released to the

attorneys of record in this litigation upon request of said attorneys.

       2.      This Order applies to any records produced by a covered entity as defined by 45

C.F.R. 160.103 which has received a request to produce or subpoena for protected health

information.

       3.      During the course of this litigation, it may be necessary for the parties or their

attorneys to disclose protected health information of the Plaintiff, as that term is defined under the

Health Insurance Portability and Accountability Act (HIPAA) and the Federal Regulations enacted

pursuant to said Act.
             (a)   All protected health information disclosed by any of Plaintiff’s healthcare
                   providers shall be used for the sole purpose of preparing for or conducting
                   this litigation, including, but not limited to investigation, consultation,
                   discovery, depositions, trial preparation, trial, appeal, resolution, mediation,
                   or uses incidental to the proceeding in the case and shall not be disclosed or
                   revealed to anyone not authorized by this Protective Order.

             (b)   Protected health information pursuant to this HIPAA Qualified Order may
                   include information related to sexually transmitted disease, genetic testing,
                   HIV, behavioral or mental health services, and treatment for alcohol and
                   drug abuse.

             (c)   Protected health information may be disclosed without further notice by any
                   covered entity or health care provider, party or parties' attorney, or attorney
                   for a deponent or respondent in discovery, without further notice to:

                   (i)     The parties themselves, parties’ attorneys, experts, consultants, any
                           witness or other person retained or called by the parties, deponents,
                           respondents in discovery or their attorneys, treating physicians,
                           other healthcare providers, insurance carriers, or other entities from
                           whom damages, compensation, or indemnity is sought and any
                           entity performing, monitoring, or adjustment activities on behalf of
                           such insurance carrier or other entity and/or their employees, agents,
                           or third-party administrators for any of the parties involved in
                           litigation; in any proceeding for health oversight activities as
                           permitted under 45 C.F.R. 164.512, court reporters, copy services,
                           other similar vendors to the parties and their attorneys, as well as the
                           professional and support staff of all of the above.

                   (ii)    The parties, and each entity governed by this Order shall either (a)
                           destroy, or (b) return to the entity who originally produced it, all
                           protected health information, including all copies made, provided,
                           however, that said protected health information may be retained in
                           the files of the entities listed in paragraph (1) above and may be
                           destroyed pursuant to their regular file retention policies so long as
                           the protected health information is maintained in a secure
                           environment.

IT IS SO ORDERED.

Dated: February 20, 2019


                                                   s/   Reona J. Daly
                                                   Hon. Reona J. Daly
                                                   United States Magistrate Judge



                                              2
